DETAILED ACTION
Remarks
This communication is in response to the amendment/arguments filed on June 10, 2022 has been fully considered.  The rejection is made final.  Claims 1-20 are pending for examination.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of Vera et al. (US Patent No. 10,887,301 B1).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 9-14 and 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vera et al. (US Patent No. 10,887,301 B1, ‘Vera’, hereafter).

Regarding claim 1. Vera teaches an apparatus (data processing apparatus, Vera, Col 15, lines 40-67, Col 17, lines 38-64) comprising: 
a processor configured to identify a plurality of blockchain transactions that have been independently submitted by a plurality of clients, respectively (The peer-to-peer network includes so-called miners (e.g., computing devices) that add blocks to a blockchain based on the blockchain protocol. In general, multiple miners (i.e., plurality of clients) validate transactions that are to be added to a block, and compete (e.g., perform work, as introduced above) to have their block added to the blockchain) (i.e., block transactions are submitted by the clients).  Validation of transactions includes verifying digital signatures associated with respective transactions (i.e., identifying plurality of transactions)), Vera, Col 8, line 65 – Col 9, line 3), verify whether execution content stored within the plurality of blockchain transactions is a match, and in response to a verification of the match, store a blockchain transaction that corresponds to the plurality of blockchain transactions within a block among a hash-linked chain of blocks of a blockchain ledger (the application client ID is tied to an immutable ledger record on the block for the aggregator, and the address of that record is used to generate access tokens. The access tokens in such cases are the address of the record on the block. For every access request received, the current blockchain record can be validated by comparing it to the previous record and, if they match, the request is determined to be a valid request. As the token, a hashed version of the block address where the record (i.e., hash-linked chain of block) is stored can be issued to the aggregator for use on behalf of the application, Vera, Col 8, lines 12-25).  
Regarding claim 2. Vera teaches wherein the processor is configured to identify the plurality of blockchain transactions from a queue (Vera, Col 8, line 3 – Col 9, line 33). 
Regarding claim 3. Vera teaches wherein the processor is configured to identify the plurality of blockchain transactions based on a common identifier within the plurality of blockchain transactions (Vera, Col 8, line 3 – Col 9, line 33). 
Regarding claim 4. Vera teaches wherein the processor is configured to identify the plurality of blockchain transactions based on a common hash value within the plurality of blockchain transactions (Vera, Col 8, line 3 – Col 9, line 33). 
Regarding claim 5. Vera teaches wherein the processor is configured to determine whether a hash value of the execution results stored within the plurality of blockchain transactions is identica (Vera, Col 8, line 3 – Col 9, line 33).
Regarding claim 6. Vera teaches wherein the processor is configured to store one entry that corresponds to the plurality of blockchain transactions within the block (Vera, Col 8, line 3 – Col 9, line 33).
Regarding claims 9-14, the apparatus steps of claims 1-6 substantially encompass the method recited in claims 9-14.  Therefore, claims 9-14 are rejected for at least the same reason as claims 1-6 above.
Regarding claim 17. Vera teaches a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform a method (The system includes one or more processors, and a computer-readable storage medium coupled to the one or more processors having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations, Vera, Col 2, lines 30-43, Col 15, lines 40-67) comprising: 
although claim 17 directed to a medium, it is similar in scope to claim 1.  The apparatus steps of claim 1 substantially encompass the medium recited in claim 17. Therefore; claim 17 is rejected for at least the same reason as claim 1 above.
Regarding claims 18 and 19, the apparatus steps of claims 2 and 3 substantially encompass the medium recited in claims 18 and 19.  Therefore, claims 18 and 19 are rejected for at least the same reason as claims 2 and 3 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 7, 8, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vera et al. (US Patent No. 10,887,301, ‘Vera’, hereafter) and in view of Bulleit et al. (US Patent Publication No. 2018/0060496 A1, ‘Bulleit’, hereafter).

Regarding claim 7. Vera does not teach, wherein the processor is further configured to verify that the plurality of blockchain transactions have been submitted by enough clients to satisfy a minimum threshold of client submissions.  
However, Bulleit teaches wherein the processor is further configured to verify that the plurality of instances of the blockchain storage request have been submitted by enough clients to satisfy a minimum threshold of client submissions (verification, threshold, Bulleit [0076-0077]).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Vera and Bulleit before him/her, to modify Vera with the teaching of Bulleit’s blockchain-based mechanisms for secure health information resource exchange.  One would have been motivated to do so for the benefit of providing the capability to verify the personal identification information in the request for the blockchain (Bulleit [0076-0077]).
Regarding claim 8. Vera as modified teaches, wherein, in response to a verification that the execution content does not match, the processor is further configured to prevent the plurality of blockchain transactions from storage within the block (Bulleit [0076-0077]).
Regarding claims 15 and 16, the apparatus steps of claims 7 and 8 substantially encompass the method recited in claims 15 and 16.  Therefore, claims 15 and 16 are rejected for at least the same reason as claims 7 and 8 above.
Regarding claim 20, the apparatus steps of claim 7 substantially encompass the medium recited in claim 20.  Therefore, claim 20 is rejected for at least the same reason as claim 7 above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 8AM to 5:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168